 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2

EMPLOYMENT AGREEMENT

          This Employment Agreement (“Agreement”) was originally made and
entered into as of the 26th day of June, 2006 (“Effective Date”), by and between
Bridgehampton National Bank, a bank organized and existing under the laws of the
United States of America and having its executive offices at 2200 Montauk
Highway, Bridgehampton, New York (“Bank”), Bridge Bancorp, Inc., the holding
company for the Bank (the “Company”), and Howard H. Nolan (“Executive”). The
Agreement is hereby amended effective as of January 1, 2008, as provided below,
in order to conform the Agreement to Section 409A of the Internal Revenue Code,
as amended (the “Code”) and the final regulations (the “Final Regulations”)
promulgated thereunder, and for certain other purposes.

WITNESSETH:

          WHEREAS, Executive has been offered a position as Senior Executive
Vice President and Chief Operating Officer of the Bank and the Company;

          WHEREAS, the Executive is willing to accept the offer of employment on
the terms and conditions set forth in this Agreement; and

          WHEREAS, Code Section 409A deems certain severance and other payments
to Executive herein to be nonqualified deferred compensation that must comply
with its terms or subject Executive to additional taxes and penalties, and the
Bank, the Company and Executive wish to update the Agreement to comply with Code
Section 409A and the Final Regulations and for certain other purposes.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and obligations hereinafter set forth, the Bank, the Company and the
Executive hereby agree as follows:

          1. Employment Period.

          (a) Three Year Contract. The Executive’s period of employment with the
Bank under the terms of this Agreement shall begin on the Effective Date and
shall continue for a period of thirty-six months thereafter (the “Employment
Period”). Unless extended, the Employment Period shall end on the date that is
thirty-six (36) months after the Effective Date. On or prior to the second
anniversary date of the Effective Date, the Bank and the Company shall notify
the Executive in writing whether the Employment Period will be extended and for
what period, if any, the Employment Period will be extended.

          (b) Annual Performance Evaluation. On a calendar year basis, the Bank
and/or the Company (acting through the full Board or a committee thereof) shall
conduct an annual performance evaluation of the Executive, the results of which
shall be included in the minutes of the Board or committee meeting and
communicated to the Executive. The first such annual performance evaluation
shall occur in January 2007.

          (c) Continued Employment Following Termination of Employment Period.
Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Employment Period.

          2. Duties.

          (a) Title; Responsibility. During the Employment Period, the Executive
shall serve as the Senior Executive Vice President and Chief Operating Officer
of the Bank and Company, and shall perform such administrative and management
services as customarily performed by person in a similar executive capacity and
as may be directed from time to time by the CEO and/or the Board. In his
capacity as Senior Executive Vice President and Chief Operating Officer, the
Executive shall directly report to the President and Chief Executive Officer and
to the Board of Directors. The Executive shall also be appointed as a member of
the Board of Directors of the Bank and the Company, subject in the case of the
Company to election by the shareholders.

          (b) Time Commitment. The Executive shall devote his full business time
and attention to the business and affairs of the Bank and the Company and shall
use his best efforts to advance the interests of the Bank and Company.

          3. Annual Compensation.

          (a) Annual Salary. In consideration for the services performed by the
Executive under this Agreement, the Bank shall pay to the Executive an annual
salary (“Base Salary”) of not less than $200,000. The Base Salary shall be paid
in approximately equal installments in accordance with the Bank’s customary
payroll practices. The Bank shall review the Executive’s Base Salary at least
annually and such Base Salary may be increased, but may not be decreased without
the Executive’s consent (any increase in Base

 

--------------------------------------------------------------------------------

 

Page -60-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

Salary shall become the new “Base Salary” for purposes of this Agreement). The
first such annual review of Executive’s Base Salary shall occur in January 2007.

          (b) Board Meeting Fees. For his attendance at meetings of the Board of
Directors of the Bank and the Company (but not for committee meetings), the
Executive shall receive such fees as are paid to directors of the Bank and the
Company for such attendance.

          (c) Incentive Compensation. The Executive shall be eligible to
participate in any incentive compensation programs established by the Bank
and/or the Company from time to time for senior executive officers, in
accordance with the terms of such plans as they may exist from time to time.

          (d) Equity Compensation. The Executive shall be eligible to
participate in any equity compensation programs established by the Bank and/or
the Company from time to time for senior executive officers, including, but not
limited to, the 2006 Stock-Based Incentive Plan.

          Nothing paid to Executive under any plan, program or arrangement
referenced in (c) or (d) above shall be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.

          4. Employee Benefit Plans; Paid Time Off

          (a) Benefit Plans. During the Employment Period, the Executive shall
be an employee of the Bank and shall be entitled to participate in the Bank’s
(i) tax-qualified retirement plans (i.e., the defined benefit plan and 401(k)
plan; (ii) the Bank’s Supplemental Executive Retirement Plan; (iii) group life,
health and disability insurance plans; and (iv) any other employee benefit plans
and programs in accordance with the Bank’s customary practices, provided he is a
member of the class of employees authorized to participate in such plans or
programs.

          (b) Paid Time Off. The Executive shall be entitled to paid vacation
time each year during the Employment Period, as well as sick leave, holidays and
other paid absences, in accordance with the Bank’s policies and procedures for
executive employees.

          5. Outside Activities and Board Memberships

          During the term of this Agreement, the Executive shall not, directly
or indirectly, provide services on behalf of any financial institution, any
insurance company or agency, any mortgage or loan broker or any other entity or
on behalf of any subsidiary or affiliate of any such entity engaged in the
financial services industry, as an employee, consultant, independent contractor,
agent, sole proprietor, partner, joint venturer, corporate officer or director;
nor shall the Executive acquire by reason of purchase during the term of this
Agreement the ownership of more than 5% of the outstanding equity interest in
any such entity. Subject to the foregoing, and to the Executive’s right to
continue to serve as an officer and/or director or trustee of any business
organization as to which he was so serving on the Effective Date of this
Agreement (as described in an attachment to this Agreement), the Executive may
serve on boards of directors of unaffiliated, for-profit business corporations,
subject to Board approval, which shall not be unreasonably withheld, and such
services shall be presumed for these purposes to be for the benefit of the Bank
and the Company. Except as specifically set forth herein, the Executive may
engage in personal business and investment activities, including real estate
investments and personal investments in the stocks, securities and obligations
of other financial institutions (or their holding companies). Notwithstanding
the foregoing, in no event shall the Executive’s outside activities, services,
personal business and investments materially interfere with the performance of
his duties under this Agreement.

          6. Working Facilities and Expenses

          (a) Working Facilities. The Executive’s principal place of employment
shall be at the Bank’s principal executive office or at such other location upon
which the Bank and the Executive may mutually agree.

          (b) Expenses.

                    (1) Ordinary Expenses. The Bank shall reimburse the
Executive for his ordinary and necessary business expenses, incurred in
connection with the performance of his duties under this Agreement, upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require. Any such expenses shall be reimbursed no later
than two and one-half months following the end of the year in whch the expense
was incurred.

                    (2) Automobile. The Bank shall provide the Executive with an
automobile suitable to the Executive’s position and such automobile may be used
by the Executive in carrying out his duties under this Agreement, including
commuting between his

 

--------------------------------------------------------------------------------

 

Page -61-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

residence and his principal place of employment and other personal use. The Bank
shall be responsible for the cost of maintenance and servicing such automobile
and for insurance, gasoline and oil for such automobile. The Executive shall be
responsible for the payment of any taxes on account of his personal use of such
automobile.

          7. Termination of Employment with Bank Liability

          (a) Reasons for Termination. In the event that the Executive’s
employment with the Bank and/or the Company shall terminate during the
Employment Period on account of any of the events set forth in Sections 7(a)(i)
or 7(a)(ii) below (an “Event of Termination”):

 

 

 

 

 

(i)

The Executive’s voluntary resignation from employment with the Bank and the
Company after the occurrence of any of the following events without Executive’s
consent, such that the Executive’s resignation shall be treated as a resignation
for “Good Reason,” provided that for purposes of this Section 7(a)(i), the
Executive must provide not greater than ninety (90) days’ written notice to the
Bank of the initial existence of such condition and the Bank shall have thirty
(30) days to cure the condition giving rise to the Event of Termination (but the
Bank may elect to waive such thirty (30) day period):

 

 

 

 

 

(A)

the failure to re-appoint the Executive to the officer position set forth under
Section 2(a) and/or, the failure of Executive to be appointed to the Board of
Directors of the Bank, and with respect to the Executive’s service as a director
of the Company, the failure to re-nominate the Executive for election to the
Board;

 

 

 

 

 

 

(B)

a material change in Executive’s functions, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope;

 

 

 

 

 

 

(C)

a liquidation or dissolution of the Bank or the Company other than a liquidation
or dissolution that is caused by a reorganization that does not affect the
status of the Executive;

 

 

 

 

 

 

(D)

a material breach of this Agreement by the Bank and/or the Company; or

 

 

 

 

 

 

(E)

the relocation of Executive’s principal place of employment to an office other
than one located in Southampton, East Hampton, Shelter Island, Southhold or
Riverhead, New York.

 

 

 

 

 

(ii)

the involuntary termination of the Executive’s employment by the Bank and/or the
Company for any reason other than: for “Cause” as defined in Section 8(a); for
“Disability” as set forth in Section 7(d) below; following a Change in Control,
as set forth in Section 7(c) below; or as a result of the death of the
Executive, provided that such termination of employment constitutes a
“Separation from Service” within the meaning of Section 409A and the Final
Regulations thereunder,

then the Bank shall provide the benefits and pay to the Executive the amounts
provided for under Section 7(b).

          (b) Severance Pay. Subject to the limitations set forth in Section
7(e) below, upon an Event of Termination, the Bank shall pay to the Executive
(or, in the event of the Executive’s death after the event described in Section
7(a) has occurred, the Bank shall pay to the Executive’s surviving spouse,
beneficiary or estate) an amount equal to the following:

 

 

 

 

(i)

his earned but unpaid Base Salary as of the date of his termination of
employment with the Bank;

 

 

 

 

(ii)

the benefits, if any, to which he is entitled as a former employee under the
Bank’s employee benefit plans;

 

 

 

 

(iii)

if the Event of Termination occurs within the first 18 months following the
Effective Date (the “Initial Period”), continued non-taxable group health and
medical insurance benefits (on the same terms as such benefits are made
available to other executive employees of the Bank) for the greater of six
months or the remainder of the Initial Period;

 

 

 

 

(iv)

if the Event of Termination occurs following the “Initial Period”, continued
non-taxable group health and medical insurance benefits (on the same terms as
such benefits are made available to other executive employees of the Bank) for
the greater of six months or the remainder of the Employment Period;

 

 

 

 

(v)

if the Event of Termination occurs within the Initial Period, a lump sum cash
payment, as liquidated damages, in an amount equal to the greater of (a) the
Base Salary that the Executive would have earned if he


 

--------------------------------------------------------------------------------

 

Page -62-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------


 

 

 

 

 

had continued working for the Bank for the remainder of the Initial Period; or
(b) one-half of his annual Base Salary; and

 

 

 

 

(vi)

if the Event of Termination occurs following the Initial Period, a lump sum cash
payment, as liquidated damages, in an amount equal to the greater of (a) the
Base Salary that the Executive would have earned if he had continued working for
the Bank for the remainder of the Employment Period; or (b) one-half of his
annual Base Salary.

          (c) Change in Control. Upon the occurrence of a Change in Control (as
defined in Section 9 of this Agreement), the Bank and/or the Company shall
provide: (i) continuing non-taxable group health and medical insurance benefits
to Executive (on the same terms as such benefits were made available to other
executive employees of the Bank immediately prior to the Change in Control) for
a period of 36 months following Executive’s termination of employment at any
time; and regardless of whether Executive has a termination of employment in
connection with a Change in Control, (ii) a lump sum cash payment to Executive,
as liquidated damages, in an amount equal to 2.99 times Executive’s “Base
Amount,” as determined in accordance with Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and regulations promulgated thereunder
(the “280G Regulations”), provided, however, that for purposes of such
calculations, (A) Executive’s “Base Period” under Code Section 280G and the 280G
Regulations shall be deemed to commence as of the Effective Date of the
Agreement, and (B) if Executive’s Base Period includes a short taxable year or
less than all of a taxable year, compensation for such short or incomplete
taxable year shall be annualized.

          (d) Disability.

                    (i) In the event that during the term of this Agreement,
Executive is unable to perform his duties hereunder because he is disabled
within the meaning of Code Section 409A and the Final Regulations (a
“Disability”), the Executive shall be entitled to any and all benefits under the
Bank’s short-term and/or long-term disability insurance plan. During the first
twenty-four (24) months following termination of employment for Disability, the
Bank and/or the Company shall provide a supplemental monthly cash payment to
Executive such that the payments received by Executive on a monthly basis, from
both disability insurance and this supplemental payment shall equal the monthly
rate of after-tax Base Salary being paid to Executive immediately prior to such
termination (the insurance payments may be taken into account on a tax-adjusted
basis if such payment are not subject to federal and/or state taxes).

                    (ii) Upon termination of Executive’s employment because of
Disability, the Executive shall be entitled continuing non-taxable group health
and medical insurance benefits for a period of twenty-four months following such
termination, on the same terms as such benefits are made available to other
executive employees of Disability.

          (e) Timing of Severance Pay. Except as otherwise provided herein,
payment of severance benefits to Executive under Section 7(b) or 7(c) hereof
generally shall commence within thirty (30) days of the event that triggers such
distribution. Notwithstanding the foregoing, to the extent required to avoid
penalties under Code Section 409A and the Final Regulations thereunder, if the
Executive is a “Specified Employee” within the meaning of Code Section 409A and
the Final Regulations, the cash severance payments described in Sections 7(b)(v)
and (vi) and 7(c)(ii) shall be made to him immediately following the expiration
of six (6) months following his “Separation from Service.” For purposes of this
Agreement, a “Separation from Service” shall have occurred if the Bank and
Executive reasonably anticipate that no further services will be performed by
the Executive after the date of the Event of Termination (whether as an employee
or independent contractor) or the level of further services performed will not
exceed forty-nine percent (49%) of the average level of bona fide services in
the 36 months immediately preceding the Event of Termination. For all purposes
hereunder, the definition of “Separation from Service” shall be interpreted
consistent with Final Regulations Section 1.409A-1(h)(1)(ii).

          (f) Executive agrees that upon any termination of his employment,
whether by Executive or by the Bank or the Company, his service as a director of
the Bank and the Company shall cease and he shall be deemed to have resigned as
a director effective upon such termination.

          8. Termination without Additional Bank or Company Liability

          (a) Termination for Cause.

                    (i) The Bank and/or the Company may terminate the
Executive’s employment at any time, but any termination other than termination
for “Cause,” as defined herein, shall not prejudice the Executive’s right to
compensation or other benefits under the Agreement. The Executive shall have no
right to receive compensation or other benefits for any period after termination
for “Cause.” Termination for “Cause” shall include termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, breach of the Bank’s Code of Ethics,
violation of Sarbanes-Oxley Act requirements for officers of public companies,
willfully engaging in actions that in the reasonable opinion of the Board will
likely cause

 

--------------------------------------------------------------------------------

 

Page -63-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

substantial injury to the business reputation of the Company or Bank,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than routine traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of the
contract.

                    (ii) If the Bank and the Company wish to terminate the
Executive’s employment for “Cause,” such determination shall require the
affirmative vote of the Board of Directors and prior to such vote the Board
shall furnish Executive with a written statement of its grounds for proposing to
make such determination, and shall afford the Executive a reasonable (under the
circumstances) opportunity to make an oral and/or a written presentation to the
Board to refute the grounds for the proposed termination for Cause.

          (b) Death; Voluntary Resignation Without Good Reason. In the event
that the Executive’s employment with the Bank shall terminate during the
Employment Period on account of the reasons set forth in this Section 8(b), then
the Bank shall have no further obligations under this Agreement, other than the
payment to the Executive of his earned but unpaid salary as of the date of the
termination of his employment, and the provision of such benefits, if any, to
which he is entitled as a former employee under the Bank’s employee benefit
plans and programs and compensation plans and programs, including without
limitation, any incentive compensation plan. Termination of employment under
this Section 8(b) shall mean termination of employment due to the following
events:

 

 

 

 

(i)

The Executive’s death; or

 

 

 

 

(ii)

The Executive’s voluntary resignation from employment with the Bank for any
reason other than the “Good Reasons” specified in Section 7(a)(i).

          9. Change in Control

          (a) Except for payments that are subject to Code Section 409A, for
purposes of this Agreement, the term “Change in Control” shall mean a change in
control of a nature that: (i) would be required to be reported in response to
Item 5.01(a) of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) results in a Change in Control of the Bank within the
meaning of the Change in Bank Control Act, and applicable rules and regulations
promulgated thereunder, or results in a Change in Control of the Company within
the meaning of the Bank Holding Company Act of 1956, and the rules and
regulations promulgated thereunder, in each case as in effect at the time of the
Change in Control; or (iii) without limitation such a Change in Control shall be
deemed to have occurred at such time as (a) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner”(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 25% or more of the combined voting
power of Company’s outstanding securities except for any securities purchased by
the Bank’s employee stock ownership plan or trust; or (b) individuals who
constitute the Board of Directors of the Bank or the Company on the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs; or (d) a proxy statement
soliciting proxies from stockholders of the Company, by someone other than the
current management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the plan are to be exchanged for or
converted into cash or property or securities not issued by the Company; or (e)
a tender offer is made for 25% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.

          (b) With respect to any payments hereunder that are subject to Code
Section 409A, “Change in Control” shall mean (i) a change in the ownership of
the Bank or the Company, (ii) a change in the effective control of the Bank or
Company, or (iii) a change in the ownership of a substantial portion of the
assets of the Bank or Company, as described below.

                    (i) A change in ownership occurs on the date that any one
person, or more than one person acting as a group (as defined in Final
Regulations section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
Bank or Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation.

                    (ii) A change in the effective control of the Bank or
Company occurs on the date that either (i) any one person, or more than one
person acting as a group (as defined in Final Regulations section
1.409A-3(i)(5)(v)(B)) acquires (or has acquired

 

--------------------------------------------------------------------------------

 

Page -64-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank or Company possessing 30%
or more of the total voting power of the stock of the Bank or Company, or (ii) a
majority of the members of the Bank’s or Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Bank’s or Company’s board of
directors prior to the date of the appointment or election, provided that this
sub-section “(ii)” is inapplicable where a majority shareholder of the Bank or
Company is another corporation.

                    (iii) A change in a substantial portion of the Bank’s or
Company’s assets occurs on the date that any one person or more than one person
acting as a group (as defined in Final Regulations section
1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Bank or Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of (i) all of the
assets of the Bank or Company, or (ii) the value of the assets being disposed
of, either of which is determined without regard to any liabilities associated
with such assets. For all purposes hereunder, the definition of Change in
Control shall be construed to be consistent with the requirements of Final
Regulations section 1.409A-3(g)(5).

          10. Confidentiality. Unless he obtains prior written consent from the
Bank or the Company, the Executive shall keep confidential and shall refrain
from using for the benefit of himself, or any person or entity other than the
Bank, the Company or any entity which is a subsidiary or affiliate of the Bank
or the Company or of which the Bank or the Company is a subsidiary or affiliate,
any material document or information obtained from the Bank, the Company or from
any of their respective parents, subsidiaries or affiliates, in the course of
his employment with any of them concerning their properties, operations or
business (unless such document or information is readily ascertainable from
public or published information or trade sources or has otherwise been made
available to the public through no fault of his own) until the same ceases to be
material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 10 shall prevent the Executive, with or without the
Bank’s or the Company’s consent, from participating in or disclosing documents
or information in connection with any judicial or administrative investigation,
inquiry or proceeding to the extent that such participation or disclosure is
required under applicable law.

          11. Non-Solicitation; Non-Competition; Post-Termination Cooperation.

          (a) The Executive hereby covenants and agrees that, for a period of
one year following his termination of employment with the Bank, he shall not,
without the written consent of the Bank, either directly or indirectly:

                    (i) solicit, offer employment to, or take any other action
intended (or that a reasonable person acting in like circumstances would expect)
to have the effect of causing any officer or employee of the Bank, the Company
or any of their respective subsidiaries or affiliates to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within the
counties in which the Bank or the Company has business operations or has filed
an application for regulatory approval to establish an office; or

                    (ii) solicit, provide any information, advice or
recommendation or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
customer of the Bank or the Company to terminate an existing business or
commercial relationship with the Bank or the Company.

          (b) The Executive hereby covenants and agrees that following any
termination of employment, he shall not, without the written consent of the
Bank, either directly or indirectly: become an officer, employee, consultant,
director, independent contractor, agent, sole proprietor, joint venturer,
greater than 5% equity-owner or stockholder, partner or trustee of any savings
bank, savings and loan association, savings and loan holding company, credit
union, bank or bank holding company, insurance company or agency, any mortgage
or loan broker or any other entity competing with the Bank or its affiliates in
the same geographic locations where the Bank or its affiliates has business
interests. If Executive’s employment is terminated within the Initial Period,
this restriction shall apply for the greater of six months or the remainder of
the Initial Period, but in no event more than one year following termination. If
Executive’s employment is terminated after the Initial Period, this restriction
shall apply for the greater of six months or the remainder of the Employment
Period, but in no event for more than one year following termination.
Notwithstanding the foregoing, the restriction contained in this Section 11(b)
shall not apply if the Executive’s employment is terminated following a Change
in Control.

          (c) Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank and/or the Company, as may reasonably be required by
the Bank and/or the Company, in connection with any litigation in which it or
any of its subsidiaries or affiliates is, or may become, a party; provided,
however, that Executive shall not be required to provide information or
assistance with respect to any litigation between the Executive and the Bank,
the Company or any of its subsidiaries or affiliates.

          (d) All payments and benefits to the Executive under this Agreement
shall be subject to the Executive’s compliance with this Section. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of the Executive’s breach of this Section 11,
agree that, in the event of any such breach by the Executive, the Bank and/or
the Company will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by the Executive

 

--------------------------------------------------------------------------------

 

Page -65-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

and all persons acting for or with the Executive. The Executive represents and
admits that the Executive’s experience and capabilities are such that the
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank, and that the enforcement of a remedy by way of
injunction will not prevent the Executive from earning a livelihood. Nothing
herein will be construed as prohibiting the Bank and the Company from pursuing
any other remedies available to them for such breach or threatened breach,
including the recovery of damages from the Executive.

          12. Additional Termination and Suspension Provisions

          (a) Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank and/or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359.

          (b) Notwithstanding any other provision in this Agreement, (i) the
Bank or the Company may terminate or suspend this Agreement and the employment
of the Executive hereunder, as if such termination were a Termination for Cause
under Section 8(a) hereof, to the extent required by federal or state laws or
regulations related to banking, to deposit insurance or bank holding companies
or by regulations or orders issued by the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or the Board of Governors of the Federal
Reserve System and (ii) no payment shall be required to be made to Executive
under this Agreement to the extent such payment is prohibited by applicable law
regulation or order issued by a banking agency or a court of competent
jurisdiction; provided, that it shall be the Bank’s or the Company’s burden to
prove that any such action was so required.

          13. Arbitration; Legal Fees.

          (a) Arbitration. In the event that any dispute should arise between
the parties as to the meaning, effect, performance, enforcement, or other issue
in connection with this Agreement, which dispute cannot be resolved by the
parties, the dispute shall be decided by final and binding arbitration of a
panel of three arbitrators. Proceedings in arbitration and its conduct shall be
governed by the rules of the American Arbitration Association (“AAA”) applicable
to commercial arbitrations (the “Rules”) except as modified by this Section. The
Executive shall appoint one arbitrator, the Bank shall appoint one arbitrator,
and the third shall be appointed by the two arbitrators appointed by the
parties. The third arbitrator shall be impartial and shall serve as chairman of
the panel. The parties shall appoint their arbitrators within thirty (30) days
after the demand for arbitration is served, failing which the AAA promptly shall
appoint a defaulting party’s arbitrator, and the two arbitrators shall select
the third arbitrator within fifteen (15) days after their appointment, or if
they cannot agree or fail to so appoint, then the AAA promptly shall appoint the
third arbitrator. The arbitrators shall render their decision in writing within
thirty (30) days after the close of evidence or other termination of the
proceedings by the panel, and the decision of a majority of the arbitrators
shall be final and binding upon the parties, nonappealable, except in accordance
with the Rules and enforceable in accordance with the applicable state law. Any
hearings in the arbitration shall be held in Suffolk County, New York unless the
parties shall agree upon a different venue, and shall be private and not open to
the public. Each party shall bear the fees and expenses of its arbitrator,
counsel, and witnesses, and the fees and expenses of the third arbitrator shall
be shared equally by the parties. The other costs of the arbitration, including
the fees of AAA, shall be borne as directed in the decision of the panel.

          (b) Legal Fees and Other Expenses. If the Executive is successful on
the merits of the dispute, as determined in the arbitration, all legal fees and
such other expenses as reasonably incurred by the Executive as a result of or in
connection with or arising out of the dispute, shall be paid by the Bank and/or
the Company, provided that such payment or reimbursement is made by the Bank not
later than two and one-half months after the end of the year in which such
dispute is resolved in Executive’s favor.

          14. Indemnification and Insurance.

          (a) The Bank and/or the Company shall provide the Executive (including
his heirs, executors and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at its expense, and shall
indemnify Executive (and his heirs, executors and administrators) to the fullest
extent permitted under applicable law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been an
officer of the Bank and/or the Company (whether or not he continues to be an
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board); provided, however, that neither the Bank nor the Company
shall be required to indemnify or reimburse Executive for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive. Any such
indemnification shall be made consistent with Section 18(k) of the Federal
Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder
in 12 C.F.R. Part 359.

          15. Notices. The persons or addresses to which mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Section. Any notice or other communication given pursuant to
the provisions of this Section shall be deemed to have been given (i) if sent by
messenger, upon personal delivery to the party to whom the notice is directed;
(ii) if sent by reputable overnight courier, one business day after delivery to
such courier; (iii) if sent by facsimile, upon electronic or

 

--------------------------------------------------------------------------------

 

Page -66-


--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

telephonic confirmation of receipt from the receiving facsimile machine and (iv)
if sent by mail, three business days following deposit in the United States
mail, properly addressed, postage prepaid, certified or registered mail with
return receipt requested. All notices required or permitted to be given
hereunder shall be addressed as follows:

 

 

If to the Executive:

Howard H. Nolan

 

[address omitted]

 

 

If to the Company
and the Bank:

Bridgehampton National Bank

 

2200 Montauk Highway

 

Bridgehampton, New York 11932

 

Attention: President and Chief Executive Officer

 

 

With a copy to:

Luse Gorman Pomerenk & Schick, PC

 

5335 Wisconsin Avenue, NW, Suite 400

 

Washington, DC 20015

 

Attention: John J. Gorman, Esq.

          16. Amendment. No modifications of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

          17. Miscellaneous.

          (a) Notice of Termination. Any termination of Executive’s employment
by the Bank and/or the Company shall be communicated in writing to the
Executive, and any voluntary termination of employment by the Executive shall be
communicated in writing to the Bank and/or the Company.

          (b) Successors and Assigns. This Agreement will inure to the benefit
of and be binding upon the Executive, his legal representatives and estate and
intestate distributees, and the Company and the Bank, their successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank or the Company may be
sold or otherwise transferred. Any such successor of the Bank or the Company
shall be deemed to have assumed this Agreement and to have become obligated
hereunder to the same extent as the Company and Bank, and the Executive’s
obligations hereunder shall continue in favor of such successor.

          (c) Severability. A determination that any provision of this Agreement
is invalid or unenforceable shall not affect the validity or enforceability of
any other provision hereof.

          (d) Waiver. Failure to insist upon strict compliance with any terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment or any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

          (f) Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
reference to conflicts of law principles, except to the extent governed by
federal law in which case federal law shall govern.

          (g) Headings and Construction. The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any Section. Any reference to a Section number shall refer to a
Section of this Agreement, unless otherwise specified.

          (h) Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations
relating to the subject matter hereof.

          (i) Source of Payments. All payments provided in this Agreement shall
be timely paid in cash or check from the general funds of the Bank. The Company,
however, unconditionally guarantees payment and provision of all amounts and
benefits due hereunder to Executive and, if such amounts and benefits are not
timely paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

 

--------------------------------------------------------------------------------

 

Page -67-


--------------------------------------------------------------------------------